DETAILED ACTION
This action is in response to applicant's preliminary amendment filed 03/02/21.
The examiner acknowledges the amendments to the claims.
Claims 1-14 and 16-17 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first bore axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the second bore axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the first longitudinal axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the first channel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 and 16-17 of U.S. Patent No. 10,925,594. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that the application claims are encompassed within the patent claims.

Claims 1-5, 7-13, 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-8, 10-12 of U.S. Patent No. 9,387,009.  It is clear that all the elements of claims 1 and 9 of the application are to be found in claims 1 and 10 of the patent, except for the application claims merely add the limitation of “a probe axis”, which would be a line running through length of the recited stimulating probe.  In addition, it is apparent that the limitations of claims 2 and 10 of the application are to be found in claim 2 of the patent, and claims 3 and 11 of the application are to be found in claim 3 of the patent, and claims 4 and 12 of the application are to be found in claim 7 of the patent, and claims 5 and 13 of the application are to be found in claim 8 of the patent, and claims 7 and 16 are to be found in claim 11 of the patent, and claims 8 and 17 are to be found in claim 12 of the patent.  Therefore, the combination of the patent claims encompass the application claims and it would have been obvious to one of ordinary skill in the art at the time of invention to combine the limitations in order to further facilitate forming an access opening in the psoas muscle by directional dilation.  Accordingly, claims 1-5, 7-13, 16-17 are not patentably distinct from claims 1-3, 7-8, 10-12 of the patent.

Claims 6 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 9,387,009 in view of Culbert et al. (U.S. Pub. No. 2005/0256525), cited in IDS filed 02/22/21.  It is clear that the elements of claims 6 and 14 of the application are to be found in claims 1 and 10 of the patent, as discussed above, except for the first channel being radially aligned with the second channel when the stimulating probe is received in the first bore and when the first directional dilator is received in the second bore.  However, in the same field of art, namely dilation methods, Culbert et al. teaches in Figures 13-14 a first channel (see beveled portion 246) of a first directional dilator 242 being radially aligned with a second channel (see beveled portion 264) of a second directional dilator 262 when a stimulating probe 222 is received in a first bore (lumen) of the first directional dilator and when the first directional dilator is received in a second bore (lumen) of the second directional dilator.  It would have been obvious to one of ordinary skill in the art at the time of invention of the claimed invention to radially align the first and second channels as claimed, as taught by Culbert, to the patent claims in order to align the dilators and the probe generally parallel to a surface of tissue to be dilated so that the dilation system may be aligned at a predetermined desired angle with respect to the tissue to be dilated (see Culbert et al.; paragraph [0084]).   Accordingly, claims 6 and 14 are not patentably distinct from claims 1 and 10 of the patent.

Allowable Subject Matter
Claims 1-14, 16-17 would be allowable if a Terminal Disclaimer is filed to overcome the nonstatutory double patenting rejections set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teaches or renders obvious a method of forming an access opening including, inter alia, inserting a stimulation probe, a first directional dilator, and a second directional dilator through a psoas muscle, wherein each of the first and second directional dilators have a longitudinal axis and a bore extending from a proximal end to a distal end of the first and second directional dilators, wherein the bore axis of both the first and second directional dilators is offset from respective longitudinal axes of the first and second directional dilators, and the first and second directional dilators also both having a channel formed in their outer surfaces which are in communication with their respective bores along a portion of the length of the bores, and wherein the stimulating probe is receivable in the bore of the first directional dilator, and the first directional dilator receivable in the bore of the second directional dilator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771